UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-1002



CHRIS J. EUBANKS,

                                             Plaintiff - Appellant,

          versus

CITY OF MOUNDSVILLE, WV; DAVID JACKSON, Judge;
OLIVER JENKINS; OFFICER KAMMERLING, Badge #6;
PHIL TOOTHMAN; W. HELMS; OFFICER ROBINSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CA-95-117)

Submitted:   April 15, 1996                   Decided:   May 2, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Chris J. Eubanks, Appellant Pro Se.     Richard Allen Hayhurst,
Parkersburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting one

Defendant's motion to dismiss and granting in part and denying in

part another Defendant's motion to dismiss. We dismiss the appeal

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.
§ 1291 (1988), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2